IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-11330
                         Summary Calendar



                          PETER M. MOORE,

                                              Plaintiff-Appellant,

                              versus

                        KENNETH S. APFEL,
                 COMMISSIONER OF SOCIAL SECURITY,

                                                 Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:98-CV-1756-P
                        --------------------
                            July 21, 2000

Before JOLLY, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:1

     Peter M. Moore appeals from the district court’s judgment

affirming the denial of his application for supplemental security

income.   He argues that the district court erred in finding there

was substantial evidence to support the Commissioner’s denial of

his disability claim and that the ALJ failed to apply the proper

legal standard to his claim regarding 1) Moore’s waiver of his

right to representation, the hearing notice, and the requirement to

conduct a full and fair hearing.


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     We have reviewed the record and hold that the district court

did not err in concluding that there was substantial evidence to

support the Commissioner’s decision to terminate Moore’s disability

claim.    See Anthony v. Sullivan, 954 F.2d 289, 292 (5th Cir. 1992).

We deem waived Moore’s argument that he did not knowingly waive his

right    to   representation   at   the   hearing   because    he   does   not

specifically identify to us, either by explanation or citation to

the record, how the ALJ failed to comply with the requirements.

Fed. R. App. P. 28(a)(9)(A).

     The Commissioner objects to Moore’s assertion that the hearing

notice he received was defective and violated his right to due

process because the Commissioner contends that Moore raised this

argument for the first time in his objections to the magistrate

judge’s report and recommendation and, therefore it should be

considered waived. However, since the Commissioner did not file an

objection to the consideration of the issue in district court, we

will address Moore’s contention.          See Douglass v. United Serv.

Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996).              Moore does not

raise a constitutional claim because he does not allege an injury.

He does not assert that he failed to present relevant evidence in

reliance upon the notice’s purported misleading language.                  See

Torres v. Shalala, 48 F.3d 887, 893 (5th Cir. 1995).

     We deem waived Moore’s argument that he did not knowingly

waive his right to representation at the hearing because he does

not specifically identify to us, either by explanation or citation

to the record, how the ALJ failed to comply with the requirements.


                                     2
Fed.   R.   App.   P.   28(a)(9)(A).       We   also   deem   waived   Moore’s

contention that the ALJ failed to conduct a full and fair hearing

for the same reasons.      Accordingly, the district court’s decision

is AFFIRMED.




                                       3